

EXHIBIT 10.10
 
2009 SUB DEBT CONSENT, WAIVER AND AMENDMENT AGREEMENT
 
THIS 2009 SUB DEBT CONSENT, WAIVER AND AMENDMENT AGREEMENT (the “Agreement”),
dated as of July 31, 2009, is entered into by and among Capital Growth Systems,
Inc., a Florida corporation (the “Company”), and the persons identified as
“Holders” on the signature pages hereto (the “Holders”).  Defined terms not
otherwise defined herein shall have the meanings set forth in the March Purchase
Agreement (as defined below).
 
WHEREAS, pursuant to a Securities Purchase Agreement, dated March 11, 2008 (the
“March Purchase Agreement”), among the Company and the purchasers from the
Company of an aggregate of $19,000,000 in principal amount of Variable Rate
Secured Convertible Debentures of the Company (the “March Debentures”), and such
purchasers were issued warrants exercisable for shares of Common Stock (the
“March Warrants”); the March Debentures and March Warrants were reissued as
original issue discount debentures effective November 19, 2008 in connection
with a Waiver, Consent, Amendment and Exchange Agreement as of such date (the
“November Waiver, Consent, Amendment and Exchange Agreement”), and with such
July Debentures being hereinafter sometimes referred to as the “Amended and
Restated March Debentures,” and with all transaction documents associated with
the March Purchase Agreement as amended by the November Waiver, Consent,
Amendment and Exchange Agreement being hereinafter referred to as the “March
Transaction Documents.”
 
WHEREAS, pursuant to a Securities Purchase Agreement, dated November 19, 2008
(the “November Purchase Agreement”), among the Company and the purchasers from
the Company of an aggregate of $14,891,250 in aggregate principal amount of
original issue discount secured convertible debentures with an initial
subscription amount of $9,025,000 (the “November Debentures”), such purchasers
were issued the November Debentures and warrants exercisable for shares of
Common Stock (the “November Warrants”), with all transaction documents
associated with the November Purchase Agreement being the “November Transaction
Documents.”
 
WHEREAS, pursuant to a Securities Purchase Agreement of even date herewith in
the form attached as Exhibit A hereto, including all exhibits thereto (the “July
Purchase Agreement”) among the Company and the purchasers identified on the
signature pages thereto (collectively, the “July Purchasers”), the July
Purchasers will be purchasing up to $10,500,000 in aggregate principal amount of
Original Issue Discount Secured Convertible Debentures due, subject to the terms
therein, due May 30, 2011 (the “July Debentures” together with warrants to
purchase shares of Common Stock (the offer and sale of such July Debentures and
warrants pursuant to the July Purchase Agreement are hereafter referred to as
the “July Financing”); Aequitas Capital Management, Inc. or its successor in
interest is named as “Collateral Agent” for the holders of the July Debentures
pursuant to the Security Agreement attached as an exhibit to the July Purchase
Agreement, and all the transaction documents associated with the July Financing
are hereinafter sometimes referred to as the “July Transaction Documents;” and

 

--------------------------------------------------------------------------------

 

WHEREAS, the Company has adopted a Vendor Payment Plan to be administered and
modified by time to time by the Company with input from the Collateral
Agent.  As part of the Vendor Payment Plan, up to $2,500,000 of obligations of
the Company shall be exchanged with creditors of the Company for debentures
(“VPP Debentures”) showing a cash subscription amount on a dollar for dollar
basis equal to the preceding exchanged obligations, and with a 65% OID factor
increasing the principal amount of the VPP Debentures accordingly, which VPP
Debentures shall be substantially similar to the November Debentures, shall be
subject to a security agreement appointing Aequitas Capital Management, Inc. as
collateral agent, with the VPP Debentures to be on a pari passu basis with the
November Debentures and the Other Debentures, and the holders thereof shall have
warrant coverage comparable to the warrants issued pursuant to the November
Debentures, all as more fully set forth in the form of purchase agreement (“VPP
Purchase Agreement,” with the financing thereof being the “VPP Financing” and
the purchasers of the VPP Debentures being the “VPP Purchasers”), a copy of
which has been made available for review upon request of the other Holders.
 
WHEREAS, the July Purchasers are making their investment contingent upon, among
other things, the due execution of the Holders counterparty hereto of this
Consent, Waiver and Amendment Agreement, and the establishment by the Company of
the Vendor Payment Plan.
 
WHEREAS, pursuant to a Loan and Security Agreement by and among the Company and
its Subsidiaries and ACF CGS, L.L.C., as Collateral Agent for itself and the
other lenders party thereto (the “Senior Lender Agreement”) dated November 19,
2008 in the form attached as Exhibit B to the November Consent, Waiver,
Amendment and Exchange Agreement (“Senior Lender”), Senior Lender loaned to the
Company $8,500,000 pursuant to a secured promissory note, presently due 24
months following its issuance (“Senior Lender Note,” with the loan secured
thereby being the “Senior Loan”) (the issuance of the Senior Lender Note
pursuant to the Senior Lender Agreement as amended from time to time is
hereafter referred to as the “Senior Lender Financing”).  Senior Lender has
delivered a notice of default with respect to the Senior Lender Financing and is
willing to waive the defaults set forth therein upon the due execution and
closing a modification of the terms of the Senior Lender Agreement as set forth
in Exhibit B attached (the “Senior Lender Financing Modification”), and Senior
Lender has also required that the July Purchasers execute a form of
intercreditor agreement subordinating the July Debentures to the Senior Loan
(“Senior Lender/July Debenture Intercreditor Agreement”) and that the VPP
Purchasers execute a form of intercreditor agreement subordinating the Junior
Debentures to the Senior Loan (“Senior Lender/VPP Debenture Intercreditor
Agreement”); copies of the Senior Lender Financing Modification and the two new
intercreditor agreements referenced above are all attached as Exhibit B.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each Holder hereby agrees as follows:

 
2

--------------------------------------------------------------------------------

 

1.           Waivers and Consents.  Subject to the terms and conditions
hereunder, each Holder hereby waives compliance with the Company’s obligation to
provide, and the Holder’s right to receive those items enumerated in this
Section 1.  Subject to the terms and conditions hereunder, each Holder hereby
amends and waives the restrictions set forth in Sections 4.13(a) of the March
Purchase Agreement and Sections 7(a) and 7(b) of the Amended and Restated March
Debentures  and Sections 4.13(a) of the November Purchase Agreement and Sections
7(a) and 7(b) of the November Debentures with respect to the July Financing and
VPP Financing and agrees that such restrictions shall not apply to the issuance
of the July Debentures and warrants pursuant to the July Financing or the VPP
Debentures and warrants.  Further, subject to the terms and conditions
hereunder, each Holder hereby amends and waives the restrictions applicable to
him, her or it, set forth in Sections 7(a) and 7(b) of the Amended and Restated
March Debentures with respect to the Senior Lender Financing Modifications and
the July Financing.  In addition, subject to the terms and conditions hereunder,
each Holder hereby waives the restrictions set forth in Section 7(a) of the
Amended and Restated March Debentures and November Debentures respectively, with
respect to the issuance of the Vendor Payment Plan or the taking of any actions
in connection therewith satisfactory to the Collateral Agent for the
Debentures.  Lastly, subject to the terms hereunder, each Holder hereby waives
the existence of any circumstance accrued through the date of closing of the
July Financing which may be deemed to constitute an “event of default” under or
breach of any of the March Transaction Documents or the November Transaction
Documents, to the extent applicable to that Holder or due to an “event of
default” with respect to any other purchaser or his or its assigns under the
March Transaction Documents or November Transaction Documents, in consideration
for the issuance to that Holder of his, her or its pro rata share of the
$700,000 in principal amount of July Debentures, as set forth on Schedule 2.1 to
the July Purchase Agreement, the terms of which are incorporated by reference
herein and made a part hereof as if fully rewritten.  Each Holder further
consents to the taking by the Company of all actions contemplated to be taken in
the July Transaction Documents (and waives any right to declare a default under
the November Transactions Documents or March Transaction Documents with respect
to the taking of any of the transactions contemplated therein), and to the
amendment of the Amended and Restated March Transaction Documents and November
Transaction Documents as set forth in Section 2 of this Agreement; execution of
this Agreement shall be deemed to constitute counterpart execution of the July
Transaction Documents by each holder of Amended and Restated March Debentures or
November Debentures as they relate to the allocation of the portion of the
Schedule 2.1 (of the July Purchase Agreement) ownership in the July Debentures
(and corresponding Warrants)  to the Holder executing this Agreement.  Each of
the Holders signatory hereto consents to the entry by the Company into the
Senior Lender Financing Modification, as well as to the existence of the Senior
Lender/July Debenture Intercreditor Agreement and the Senior Lender/VPP
Debenture Intercreditor Agreement.  Each of the Holders signatory hereto
acknowledges and agrees that the effective time of this Agreement shall be as of
a time immediately prior to the initial closing of the July Financing and the
VPP Financing so that it is acknowledged and agreed that:
 
(a)           the July Financing and VPP Financing constitute Exempt Issuances
for purposes of the Holders’ March Transaction Documents and November
Transaction Documents; and
 
(b)           the amendments set forth in Section 2 below are amendments to the
March Transaction Documents and November Transaction Documents duly approved.
 
2.           Amendments and Other Agreements.
 
(a)           Amended and Restated March Debentures and November
Debentures.  Effective upon the initial closing of the July Purchase Agreement
and the execution of this Agreement by the Holders holding not less than 67% of
the outstanding principal amount of: (i) the Amended and Restated March
Debentures; and (ii) the November Debentures, then:

 
3

--------------------------------------------------------------------------------

 

       (A)         each of the following defined terms in the Amended and
Restated March Debentures and the November Debentures shall be amended and
restated to be identical to the following defined terms set forth in the July
Debentures attached hereto as part of Exhibit A, and the terms of which are
incorporated by reference herein and made a part hereof as if fully rewritten:
“March Purchase Agreement;” “March Debentures;” “Equity Conditions;” “Exempt
Issuance; “Other Debentures;” “November Debentures;” “November Purchase
Agreement;” “Permitted Indebtedness;” “Senior Debt;” “67% Majority;” “Trading
Market.” “Vendor Payment Plan;” “VPP Debentures;” and “VPP Purchase
Agreement.”  In addition, any defined terms set forth in the July Purchase
Agreement and not otherwise defined in the amendments to the Amended and
Restated March Debentures, the November Debentures and the VPP Debentures set
forth in this Agreement, are hereby added as defined terms to each of said Other
Debentures and incorporated by reference therein and made a part thereof as if
fully rewritten.
 
           (B)           The negative covenants set forth in Sections 7(d) and
7(e) of each of the Amended and Restated March Debentures and each of the
November Debentures are hereby amended and restated as set forth in Sections
7(d) and 7(e), respectively of the July Debentures, attached hereto as part of
Exhibit A, and the terms of which are incorporated by reference herein and made
a part hereof as if fully rewritten;
 
           (C)           The events of default set forth in Sections 8(a)(i),
8(a)(ii), 8(a)(iii), 8(a)(vi) and 8(a)(ix) of each of the Amended and Restated
March Debentures and each of the November Debentures are hereby amended and
restated in their entirety as set forth in Sections 8(a)(iii), 8(a)(vi) and
8(a)(ix) respectively, of the July Debentures, attached hereto as part of
Exhibit A, and the terms of which are incorporated by reference herein and made
a part hereof as if fully rewritten;
 
           (D)           The following sentences are added to the end of Section
5.5 of each of the Amended and Restated March Debentures and each of the
November Debentures:
 
“Any breach of any covenant or obligation of the Company or any of its
Subsidiaries with respect to this Agreement through the date of closing of the
issuance of not less than $7,000,000 in original principal amount of debentures
(subject to increase by up to an additional $3,500,000) maturing May 30, 2011
(the “July Debentures”) is hereby waived.  Any rights to payment with respect to
this Debenture are expressly subordinated to the rights to payment with respect
to the July Debentures, and the terms of that certain Intercreditor Agreement
attached as an exhibit to the July Purchase Agreement, among the initial holders
of the July Debentures, the holders of the VPP Debentures (executing such
agreement from tie to time) and holders of not less than 67% of principal amount
of the other outstanding secured debentures of the Company is incorporated by
reference herein and made a part hereof as if fully rewritten and shall be
binding upon the holder of this Debenture.  The holders of 67% of the aggregate
principal amount of all of the Debentures outstanding shall have the right to
waive any of the rights of the holders of all of the Debentures with respect to
any matter.

 
4

--------------------------------------------------------------------------------

 

           (E)           The following sentence is added at the end of Section
6(a) of each of the Amended and Restated March Debentures and each of the
November Debentures:
 
“Notwithstanding anything to the contrary contained herein, the Company shall be
under no obligation to make any Quarterly Redemptions (whether cash or shares)
prior to July 1, 2012, and there shall be no accrual of interest with respect to
any Quarterly Redemption obligations prior to July 1, 2012.
 
           (F)           The Holders of Amended and Restated March Debentures
and November Debentures consent to the issuance of the VPP Debentures  and
corresponding warrants in accordance with the terms of the VPP Debenture
Purchase Agreement.
 
(b)        Amendments to the March Purchase Agreement and November Purchase
Agreement.  Effective upon the initial closing of the July Purchase Agreement
and execution of this Agreement by the Holders of not less than 67% of the
outstanding principal amount of: (i) the Amended and Restated March Debentures;
and (ii) the November Debentures, then each of the following sections of each of
the March Purchase Agreement and the November Purchase Agreement shall be
amended and restated in its entirety to be as set forth in the corresponding
Section of the July Purchase Agreement, attached as Exhibit A and the terms of
which are incorporated by reference herein and made a part hereof as if fully
rewritten:
 
           (A)           Section 1.1 – the definition of “Effective Date” and
the additional definitions set forth in Section 2(a)(A) of this Agreement;
 
           (B)           Section  4.3 (Regarding furnishing of information,
public information);
 
           (C)           Section 4.11(d) (Regarding holding of special meeting
of shareholders);
 
           (D)           Section 4.12 (Regarding participation in future
financing);
 
           (E)           Section 4.13 (Regarding subsequent equity sales);
 
           (F)           Section 4.14 (Regarding equal treatment);
 
           (G)          Section 4.17 (Regarding capital changes);
 
           (H)          Section 4.21 (Regarding issuance of stock to
management); and
 
           (I)           Section 5.5 (Regarding amendment and waiver of
transaction documents).

 
5

--------------------------------------------------------------------------------

 

(b)           The Holders of Amended and Restated March Debentures and November
Debentures consent to the issuance of the VPP Debentures and corresponding
warrants in accordance with the VPP Purchase Agreement.
 
(c)           Security Agreement.  Effective upon the initial closing of the
July Purchase Agreement and the execution of this Agreement by the Holders
holding not less than 67% of the outstanding principal amount of: (i) The
Amended and Restated March Debentures; and (ii) the November Debentures, then
the following sentence shall be added to the end of Section 19(c) of the
security agreement among the Company and its Subsidiaries and each of the
holders of Amended and Restated March Debentures and of November Debentures:
 
“Notwithstanding anything to the contrary contained herein, for so long as any
of the Debtors remains indebted to ACF CGS, L.L.C., as Collateral Agent for
itself and the other lenders party thereto (if any—collectively, “Collateral
Agent”), pursuant to the loan agreement with the Debtors dated as of November
19, 2008, then to the extent Collateral Agent is granted any senior rights with
respect to any of Debtors or the Collateral, then the grant or operation of such
senior rights shall not constitute a breach of this Agreement or an event of
default hereunder.”
 
(d)           Approval of Subsequent Transactions.  Each of the Holders agrees
to vote all shares of Common Stock of the Holder in favor of the Authorized
Share Approval (as defined in the July Purchase Agreement), and to the extent
that the Holder fails to vote in such election, grants an irrevocable power
proxy to each of the executive officers of the Company to vote the shares of
Common Stock standing in the name of the Holder in favor of the Authorized Share
Approval.
 
Each of the Holders consents to the refinancing by the Company (and its
subsidiaries if applicable) of its Senior Debt (the new lender thereto or any
successor from a subsequent refinancing being the “New Senior Lender”) and
agrees to execute such form of subordination agreement, intercreditor agreement
and other agreements as the New Senior Lender shall require (collectively, the
“New Senior Lender Documents”), provided such refinancing is approved by the
Holders of 67% of outstanding principal amount of the July Debentures and Other
Debentures collectively and the New Senior Loan Documents do not obligate the
Holder to fund any additional monies.  Should any Holder fail to execute the New
Senior Lender Documents, then the Holder grants an irrevocable power of attorney
to each of the executive officers of the Company to execute the New Senior
Lender Documents in the name, place and stead of the Holder.
 
3.           Representations and Warranties. The Company hereby makes to the
Holders the following representations and warranties:

 
6

--------------------------------------------------------------------------------

 

(a)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, its board of directors or its
stockholders in connection therewith.  This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(b)           No Conflicts.  The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any material agreement,
credit facility, debt or other material instrument (evidencing a Company or
Subsidiary debt or otherwise) or other material understanding to which the
Company or any Subsidiary is a party or by which any property or asset of the
Company or any Subsidiary is bound or affected, provided that the Company
receives consent to the transactions contemplated herein by Senior Lender as
well as the holders of the Prior Debentures; or (iii) conflict with or result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.
 
(c)           Survival and Bring Down.  All of the Company’s warranties and
representations contained in this Agreement shall survive the execution,
delivery and acceptance of this Agreement by the parties hereto.  The Company
expressly reaffirms that, except as set forth in the Disclosure Schedules to the
July Purchase Agreement, and the amendments to the transaction documents being
made hereunder with respect to the March Purchase Agreement and the November
Purchase Agreement, each of the representations and warranties set forth in the
March Purchase Agreement and the November Purchase Agreement, continues to be
true, accurate and complete, and the Company hereby remakes and incorporates
herein by reference each such representation and warranty as though made on the
date of this Agreement, subject to the understanding and agreement that any item
referred in the Disclosure Schedules which may be deemed to be an event of
default under the March Purchase Agreement or November Purchase Agreement is
subject to the waiver of default provided for in this Agreement.

 
7

--------------------------------------------------------------------------------

 

4.           Public Information Failure Payments.  Section 4 of the November
Waiver, Consent Amendment and Exchange Agreement is hereby deleted in its
entirety, inasmuch as the issues addressed therein are now addressed by Section
4.3(a) of the July Purchase Agreement as set forth in Section 2 above, the terms
of which supersede the prior terms of said agreement, and all obligations of the
Company for penalties or otherwise accrued to the Holders thereunder through the
date hereof are waived.
 
5.           Miscellaneous.
 
(a)           The foregoing waivers shall not be effective unless and until: (i)
Holders holding at least 67% of the Amended and Restated March Debentures and at
least 67% of the November Debentures shall (collectively, the “67% Majority”)
have agreed to the terms and conditions hereunder, (ii) the July Purchasers and
Holders representing the 67% Majority execute and deliver an Intercreditor
Agreement in the Form of Exhibit D attached hereto, and (iii) the July
Purchasers and Senior Lender execute and deliver an Intercreditor Agreement in
form and substance agreeable to Senior Lender. The waivers, agreements and
obligations of the Holders set forth herein shall be null and void in the event
the July Financing and the Senior Lender Financing are not consummated on or
before July 31, 2009, or such later date extended by consent of the Collateral
Agent, not to exceed August 31, 2009.  In addition, the respective obligations,
amendments, agreements and waivers of the Holders hereunder are subject to the
following conditions being met: (a) the accuracy in all material respects of the
representations and warranties of the Company contained herein (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) and (b) the
performance by the Company of all if its obligations, covenants and agreements
required to be performed hereunder. Except as expressly set forth above, all of
the terms and conditions of the March Transaction Documents and November
Transaction Documents shall continue in full force and effect after the
execution of this Agreement and shall not be in any way changed, modified or
superseded by the terms set forth herein.  The Company shall, on or before 8:30
AM (NY time) on the 2nd Trading Day following the date hereof, issue a Current
Report on Form 8-K, reasonably acceptable to the Collateral Agent disclosing the
material terms of the transactions contemplated hereby, and shall attach this
Agreement and all other related agreements thereto (the “8-K Filing”).  The
Company shall consult with the Holders in issuing any other press releases with
respect to the transactions contemplated hereby.
 
(b)           This Agreement may be executed in two or more counterparts and by
facsimile signature or otherwise, and each of such counterparts shall be deemed
an original and all of such counterparts together shall constitute one and the
same agreement.

 
8

--------------------------------------------------------------------------------

 

(c)           The Company has elected to provide all Holders with the same terms
and form of agreement for the convenience of the Company and not because it was
required or requested to do so by the Holders.  The obligations of each Holder
under this Agreement are several and not joint with the obligations of any other
Holder, and no Holder shall be responsible in any way for the performance or
non-performance of the obligations of any other Holder under this Agreement or
any transaction document applicable to the March Purchase Agreement, July
Purchase Agreement, VPP Purchase Agreement or November Purchase Agreement
(hereinafter collectively referred to as the “Transaction Documents”).  Except
to the extent contemplated by the Security Agreement applicable to the Holder(s)
in question, nothing contained herein or in any Transaction Document, and no
action taken by any Holder pursuant thereto, shall be deemed to constitute the
Holders as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Holders are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement or the Transaction Documents.  Each Holder shall
be entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Holder to be
joined as an additional party in any proceeding for such purpose.  Each Holder
has been represented by its own separate legal counsel in their review and
negotiation of this Agreement and the Transaction Documents.
 
(d)           Except as set forth in the Transaction Documents (as defined in
the July Purchase Agreement) each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.  The Company shall pay all stamp and
other taxes and duties levied in connection with the issuance of the July
Debentures.
 
(e)           If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.
 
CAPITAL GROWTH SYSTEMS, INC.


By: 
    /s/ Patrick Shutt
 

Name:  Patrick Shutt
Title:  CEO


[signature page(s) of Holders to follow]

 
10

--------------------------------------------------------------------------------

 